Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
In view of the appeal brief filed on 01/15/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                           

This communication is in response to the amendment filed 08/07/2020. Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 30, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22, 30, 38 recites “retrieving, based upon an identification of the gamified health goal, an electronic conversation history.” However, the specification does not describe “an electronic conversation history” being retrieved “based upon an identification of the gamified health goal.” The steps may occur in succession, but the as-filed disclosure does not appear to describe that the retrieval of an electronic conversation history relies on the identification of the gamified health goal. Because no additional information is given, the disclosure fails to sufficiently describe the step of “retrieving, based upon an identification of the gamified health goal, an electronic conversation history.” As such, this feature constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 26, 34 recite the limitation "the first electronic device" in line 5. Claim 21, upon which claim 26 depends, recites “a first user device.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the first electronic device" is interpreted as “a first user device.”
Claims 27-28 are rejected as being dependent on claim 26.
Claims 35-36 are rejected as being dependent on claim 34.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 21 is drawn to a method which is within the four statutory categories (i.e., method). Claim 29 is drawn to a computer hardware system which is within the four statutory categories (i.e., system). Claim 37 is drawn to a computer program product comprising a computer readable storage medium* which is within the four statutory categories (i.e., manufacture). (* Examiner notes that the specification reads: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (¶ 0079).)
Independent claims 21 (which is representative of independent claims 29, 37) recite monitoring electronic messages…associated with a first user; extracting, from the monitored electronic messages…, tokens; comparing the extracted tokens with a stored activity map to identify actionable events associated with the extracted tokens; and forwarding…a plurality of images respectively representing each of the identified actionable events, wherein the identified actionable events are associated with a gamified health goal of the first user stored...
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer system” of claim 21, “computer hardware system including a…computer system…comprising: a hardware processor” of claim 29, and “computer program product, comprising: a computer readable storage medium…executed by a…computer system” of claim 37, the claim encompasses helping a user monitor his preferences to identify steps to take towards improving his health. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 21 has additional limitations (i.e., computer system, network, messaging system, first user device, natural language processing). Claim 29 has additional limitations (i.e., computer hardware system including a…computer system…comprising: a hardware processor; network; messaging system; first user device; natural language processing). Claim 37 has additional limitations (i.e., computer program product, comprising: a computer readable storage medium; computer system; network; messaging system; first user device; natural language processing). Looking to the specifications, the computer system, natural language processing, computer hardware system including a…computer system…comprising: a hardware processor, and computer program product, comprising: a computer readable storage medium are described at a high level of generality (¶ 0018; ¶ 0023; ¶ 0028-0035; ¶ 0079-0084), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the network, messaging system, first user device, and natural language processing only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, the additional limitations of “forwarding…a plurality of images” only sends the output of the performed abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer system; computer hardware system including a…computer system…comprising: a hardware processor; computer program product, comprising: a computer readable storage medium) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of a “extracting…using natural language processing, tokens” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Bill (U.S. Patent No. US 10,319,477 B1) (Bill: column 7, lines 52-58; column 9, lines 42-57) and Adamy et al. (U.S. Patent App. Pub. No. US 2017/0329858 A1 (Adamy: ¶ 0045-0046; ¶ 0093), using natural language processing to extract tokens from messages is well-understood, routine, and conventional, and thus cannot provide “significantly more.” Also, the limitations of “forwarding, to the first user device, a plurality of images” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Bill (U.S. Patent No. US 10,319,477 B1) (Bill: column 8, lines 65 – column 9, line 16) and Nishimura (U.S. Patent App. Pub. No. US 2019/0381396 A1) (Nishimura: ¶ 0136; ¶ 0139), forwarding images to a user device is well-understood, routine, and conventional, and thus cannot provide “significantly more.” 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 22-28, 30-36, 38-40 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 22, 27, 30, 35, 38 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 23, 31, 39 further defines the “user device” and recites the additional elements of a “user interface,” which is described at a high level of generality (¶ 0076-0077), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate the judicial exception into a practical application. Furthermore, the additional limitations of “display the plurality of images” and “present the gamified health goal of the first user” only displays the output of the performed abstract idea, and as such, amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Also, the limitations of a “user interface configured to: display the plurality of images, and present the gamified health goal of the first user” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Bill (U.S. Patent No. US 10,319,477 B1) (Bill: column 8, lines 65 – column 9, line 16; column 11, lines 3-13) and Nishimura (U.S. Patent App. Pub. No. US 2019/0381396 A1) (Nishimura: figure 6; ¶ 0134; ¶ 0136; ¶ 0139), displaying information on a user interface is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. 
Claims 24, 32, 40 further defines the “activity map” and recites the additional elements of a “computer data structure,” which is described at a high level of generality (¶ 0061-0062; ¶ 0069), such that it amounts to no more than mere instructions to apply the exception using generic computer components, and thus, does not integrate the judicial exception into a practical application. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 25, 33 further recites the additional elements of “sentiment analysis,” which is described at a high level of generality (¶ 0068-0069), such that it amounts to no more than mere instructions to apply the exception using generic computer components, and thus, does not integrate the judicial exception into a practical application. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 26, 34 further recites the additional elements of “forwarding, to the first electronic device, the gamified health goal,” which only sends the output of the performed abstract idea, and as such, amounts to insignificant extrasolution activity, and thus, does not integrate the judicial exception into a practical application. The “electronic device” is described at a high level of generality, such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and thus, does not integrate the judicial exception into a practical application. Also, the limitations of “forwarding, to the first electronic device, the gamified health goal” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Bill (U.S. Patent No. US 10,319,477 B1) (Bill: column 8, lines 58 – column 9, line 16) and Chander (U.S. Patent App. Pub. No. US 2017/0289302 A1) (Chander: ¶ 0043; ¶ 0046), forwarding information to an electronic device is well-understood, routine, and conventional, and thus cannot provide “significantly more.”
Claims 28, 36 further recites the additional elements of “feedback…is received from the first electronic device,” which only provides input data for the performance of the abstract idea, and the additional elements of “the feedback is stored within the goal achievement computer system,” which does not add a meaningful limitation to the process of identifying steps for a user to improve his health, and as such, amounts to insignificant extrasolution activity, and thus, does not integrate the judicial exception into a practical application. Also, the limitations of “feedback…is received from the first electronic device” and “the feedback is stored within the goal achievement computer system” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Chander (U.S. Patent App. Pub. No. US 2017/0289302 A1) (Chander: ¶ 0018) and Adamy et al. (U.S. Patent App. Pub. No. US 2017/0329858 A1 (Adamy: ¶ 0082), receiving feedback information from an electronic device is well-understood, routine, and conventional, and thus cannot provide “significantly more.” As evidenced by Chander (U.S. Patent App. Pub. No. US 2017/0289302 A1) (Chander: ¶ 0019; ¶ 0045) and Adamy et al. (U.S. Patent App. Pub. No. US 2017/0329858 A1 (Adamy: ¶ 0051-0052), storing information within a computer system is well-understood, routine, and conventional, and storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 29-33, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bill (U.S. Patent No. US 10,319,477 B1) in view of Nishimura (U.S. Patent App. Pub. No. US 2019/0381396 A1). 
Regarding (new) claim 21, Bill teaches a computer-implemented method within a goal achievement computer system (Bill: column 5, lines 45-60; column 14, lines 33-37) having stored therein an activity map (Bill: figure 1a, i.e., Examiner interprets the tables 310a, 310b as the claimed activity map; column 6, lines 32-38, i.e., “the server 120 includes storage 122 for storing user data associated with the user 102”; column 14, lines 33-64) and connected via a network to a messaging system (Bill: figure 1a, i.e., Examiner interprets the tables 310a, 310b as the claimed activity map; column 6, lines 32-38, i.e., “the server 120 includes storage 122 for storing user data associated with the user 102”; column 14, lines 33-64), comprising: 
monitoring electronic messages over the messaging system to and from a first user device associated with a first user (Bill: column 6, lines 32-67, i.e., “a device 110 associated with a user 102, and a server 120 that periodically exchange communication over a network. The server 120 includes storage 122 for storing user data associated with the user 102…the system is capable of identifying changes…in conversational topics of electronic communications associated with the user (e.g., emails, text messages, social media posts)”; column 7, lines 37-47; column 13, lines 67-60, i.e., “activity data, ( e.g., text messages sent, webpages accessed, emails received, etc.)”); 
extracting, from the monitored electronic messages and using natural language processing, tokens (Bill: column 7, lines 52-58, i.e., “once the server 120 receives the…activity data, the server 120 initially processes raw user activity data in order to extract information…For instance, the server 120 may extract conversational data that includes certain terms that are associated with each of the measured biomarkers”; column 9, lines 42-57); 
comparing the extracted tokens with a stored activity map to identify actionable events associated with the extracted tokens (Bill: column 10, lines 17-45, i.e., “the determined impact on the biological state is then used to generate different clinical recommendations related to the program followed by the user 102. As described above, the recommendation is based on correlating measured biomarker levels in table 310a and the structured user activity data in table 310b”); and 
forwarding, to the first user device, a plurality of images (Bill: column 8, lines 65 – column 9, line 16, i.e., “various types of electronic content (e.g., dietary instructions that provide techniques to reduce sugar intake, health-associated risks of diabetes, etc.) may be presented to the user to notify him/her of the potential health-related implications of high sugar intake…provide the electronic content by…displaying images”; column 9, lines 26-29, i.e., “such recommendations can include adjustments to the user's dietary plan”)..., wherein
the identified actionable events are associated with a…health goal of the first user stored within the goal achievement computer system (Bill: column 5, lines 45-60, i.e., “the user's performance can be measured relative to a set of program criteria that describes the objective or purpose of the program (e.g., physical activity goals, lowering cholesterol)”; column 9, lines 20-22, i.e., “the system 100 can be used to assist the user 102 in participating in a weight loss program…the user's measured glucose and ketone levels are high. Based upon these measurements, the server 120 then determines that the present biological state for the user is "EXCESSIVE CARBOHYDRATE INTAKE."”). 

forwarding, to the first user device, a plurality of images respectively representing each of the identified actionable events (Nishimura: ¶ 0136, i.e., “the control unit 260 presents an action type of an improving means "mini-game", intensity "three times", and a reward "strong sword" through a mascot M1 in the game application”; ¶ 0139, i.e., “the control unit 260 may determine a new improving means and reward and make the presentation unit 270 perform presentation thereof”), wherein
the identified actionable events are associated with a gamified health goal of the first user stored within the goal achievement computer system (Nishimura: ¶ 0062, i.e., “an item to be improved which item requires improvement. For example, an example of the item to be improved includes an amount of sleep, an amount of activity, or the like…determining, on the basis of an item to be improved in the above manner, an improving means to improve the item to be improved and a reward that is related to an amusement and that is served in a case where the item to be improved is achieved”; ¶ 0082, i.e., “setting an item to be improved, the item requiring improvement, on the basis of the calculated health index”; ¶ 0084; ¶ 0092-0094; ¶ 0114).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include images respectively representing each of the identified actionable events and a gamified health goal, as taught by Nishimura, within the system of Bill, with the motivation to “more effectively encourage a user to make an action change related to improvement in a health condition” (Nishimura: ¶ 0009).
Regarding (new) claim 22, Bill and Nishimura teach the method of claim 21, wherein 
the monitoring the electronic messages includes: 
retrieving, based upon an identification of the gamified health goal (Bill: column 9, lines 42-45, i.e., Examiner interprets the health goal being gamified is not functionally related to the retrieval of an electronic conversation history of a first user based upon an identification of a health goal, and does not distinguish the claimed invention from the prior art. Bill teaches “the server 120 then extracts user activity data collected over a particular time period corresponding to from which biomarker levels were last measured,” which in the context of Nishimura, a person having ordinary skill in the art would have understood could be the identification of the gamified health goal), an electronic conversation history of the first user  (Bill: column 6, lines 32-67, i.e., “the server 120 initially obtains the…user activity data collected from the device 110”; column 7, lines 37-47, i.e., “the user activity data can include conversational data such as text messages sent to contacts, emails transmitted through an associated email address, posts/comments submitted over a social media network, among other types of communications data”; column 13, lines 67-60, i.e., “activity data, ( e.g., text messages sent, webpages accessed, emails received, etc.)”), and 
the extracting is performed on the electronic conversation history (Bill: column 7, lines 52-58, i.e., “once the server 120 receives the…activity data, the server 120 initially processes raw user activity data in order to extract information…For instance, the server 120 may extract conversational data that includes certain terms that are associated with each of the measured biomarkers”; column 9, lines 42-57).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 23, Bill and Nishimura teach the method of claim 21, wherein 
the first user device includes a user interface (Bill: column 11, lines 7-13) configured to: 
display the plurality of images (Bill: column 8, lines 65 – column 9, line 16; column 11, lines 3-13, i.e., “recommendations that are then provided for output on an application 110a that is displayed on the client device 110”), and 
present the gamified health goal of the first user (Nishimura: figure 6, i.e., Examiner interprets the “Sympathetic activity level (Attack)” P1, “Parasympathetic activity level (Defense)” P2, and “Amount of sleep (HP)” P3 as the claimed gamified health goal; ¶ 0134).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 24, Bill and Nishimura teach the method of claim 21, wherein 
 that, for a plurality of actionable events, correlates each of the plurality of actionable events to both a particular health goal and a particular value associated with a particular gamified health goal (Bill: figure 1a, i.e., user activities associated with each “Topic” are correlated with an “Impact on biological state” and “Score” in table 310b; column 9, line 58 – column 10, line 61).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 25, Bill and Nishimura teach the method of claim 24, wherein 
the activity map includes, for each of the plurality of actionable events, a sentiment measure (Bill: figure 1a, i.e., Examiner interprets the “Score” in table 310b as the claimed sentiment measure; column 9, line 58 – column 10, line 16), and 
the identified actionable events are generated employing a sentiment analysis using the sentiment measure stored within the activity map (Bill: column 9, line 58 – column 10, line 45, i.e., “the determined impact on the biological state is then used to generate different clinical recommendations related to the program followed by the user 102. As described above, the recommendation is based on correlating measured biomarker levels in table 310a and the structured user activity data in table 310b. In the first example with respect to topic A, the server 120 determines to adjust a dietary plan associated with the topic "food" because the associated user sentiment indicates that the associated user activity is negative”).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 29, Bill teaches a computer hardware system including a goal achievement computer system (Bill: column 5, lines 45-60; column 14, lines 33-37) having stored therein an activity map (Bill: figure 1a, i.e., Examiner interprets the tables 310a, 310b as the claimed activity map; column 6, lines 32-38, i.e., “the server 120 includes storage 122 for storing user data associated with the user 102”; column 14, lines 33-64) and connected via a network to a messaging system (Bill: figure 1a, i.e., Examiner interprets the tables 310a, 310b as the claimed activity map; column 6, lines 32-38, i.e., “the server 120 includes storage 122 for storing user data associated with the user 102”; column 14, lines 33-64), comprising: 
a hardware processor programmed to initiate executable operations (Bill: column 14, lines 33-48) including: 
monitoring electronic messages over the messaging system to and from a first user device associated with a first user (Bill: column 6, lines 32-67, i.e., “a device 110 associated with a user 102, and a server 120 that periodically exchange communication over a network. The server 120 includes storage 122 for storing user data associated with the user 102…the system is capable of identifying changes…in conversational topics of electronic communications associated with the user (e.g., emails, text messages, social media posts)”; column 7, lines 37-47; column 13, lines 67-60, i.e., “activity data, ( e.g., text messages sent, webpages accessed, emails received, etc.)”); 
extracting, from the monitored electronic messages and using natural language processing, tokens (Bill: column 7, lines 52-58, i.e., “once the server 120 receives the…activity data, the server 120 initially processes raw user activity data in order to extract information…For instance, the server 120 may extract conversational data that includes certain terms that are associated with each of the measured biomarkers”; column 9, lines 42-57); 
comparing the extracted tokens with a stored activity map to identify actionable events associated with the extracted tokens (Bill: column 10, lines 17-45, i.e., “the determined impact on the biological state is then used to generate different clinical recommendations related to the program followed by the user 102. As described above, the recommendation is based on correlating measured biomarker levels in table 310a and the structured user activity data in table 310b”); and 
forwarding, to the first user device, a plurality of images (Bill: column 8, lines 65 – column 9, line 16, i.e., “various types of electronic content (e.g., dietary instructions that provide techniques to reduce sugar intake, health-associated risks of diabetes, etc.) may be presented to the user to notify him/her of the potential health-related implications of high sugar intake…provide the electronic content by…displaying images”; column 9, lines 26-29, i.e., “such recommendations can include adjustments to the user's dietary plan”)..., wherein
the identified actionable events are associated with a…health goal of the first user stored within the goal achievement computer system (Bill: column 5, lines 45-60, i.e., “the user's performance can be measured relative to a set of program criteria that describes the objective or purpose of the program (e.g., physical activity goals, lowering cholesterol)”; column 9, lines 20-22, i.e., “the system 100 can be used to assist the user 102 in participating in a weight loss program…the user's measured glucose and ketone levels are high. Based upon these measurements, the server 120 then determines that the present biological state for the user is "EXCESSIVE CARBOHYDRATE INTAKE."”).
Yet, Bill does not explicitly teach, but Nishimura teaches, in the same field of endeavor, 
forwarding, to the first user device, a plurality of images respectively representing each of the identified actionable events (Nishimura: ¶ 0136, i.e., “the control unit 260 presents an action type of an improving means "mini-game", intensity "three times", and a reward "strong sword" through a mascot M1 in the game application”; ¶ 0139, i.e., “the control unit 260 may determine a new improving means and reward and make the presentation unit 270 perform presentation thereof”), wherein
the identified actionable events are associated with a gamified health goal of the first user stored within the goal achievement computer system (Nishimura: ¶ 0062, i.e., “an item to be improved which item requires improvement. For example, an example of the item to be improved includes an amount of sleep, an amount of activity, or the like…determining, on the basis of an item to be improved in the above manner, an improving means to improve the item to be improved and a reward that is related to an amusement and that is served in a case where the item to be improved is achieved”; ¶ 0082, i.e., “setting an item to be improved, the item requiring improvement, on the basis of the calculated health index”; ¶ 0084; ¶ 0092-0094; ¶ 0114).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 30, Bill and Nishimura teach the system of claim 29, wherein 
the monitoring the electronic messages includes: 
retrieving, based upon an identification of the gamified health goal (Bill: column 9, lines 42-45, i.e., Examiner interprets the health goal being gamified is not functionally related to the retrieval of an electronic conversation history of a first user based upon an identification of a health goal, and does not distinguish the claimed invention from the prior art. Bill teaches “the server 120 then extracts user activity data collected over a particular time period corresponding to from which biomarker levels were last measured,” which in the context of Nishimura, a person having ordinary skill in the art would have understood could be the identification of the gamified health goal), an electronic conversation history of the first user  (Bill: column 6, lines 32-67, i.e., “the server 120 initially obtains the…user activity data collected from the device 110”; column 7, lines 37-47, i.e., “the user activity data can include conversational data such as text messages sent to contacts, emails transmitted through an associated email address, posts/comments submitted over a social media network, among other types of communications data”; column 13, lines 67-60, i.e., “activity data, ( e.g., text messages sent, webpages accessed, emails received, etc.)”), and 
the extracting is performed on the electronic conversation history (Bill: column 7, lines 52-58, i.e., “once the server 120 receives the…activity data, the server 120 initially processes raw user activity data in order to extract information…For instance, the server 120 may extract conversational data that includes certain terms that are associated with each of the measured biomarkers”; column 9, lines 42-57).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 31, Bill and Nishimura teach the system of claim 29, wherein 
the first user device includes a user interface (Bill: column 11, lines 7-13)  configured to: 
(Bill: column 8, lines 65 – column 9, line 16; column 11, lines 3-13, i.e., “recommendations that are then provided for output on an application 110a that is displayed on the client device 110”), and 
present the gamified health goal of the first user (Nishimura: figure 6, i.e., Examiner interprets the “Sympathetic activity level (Attack)” P1, “Parasympathetic activity level (Defense)” P2, and “Amount of sleep (HP)” P3 as the claimed gamified health goal; ¶ 0134).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 32, Bill and Nishimura teach the system of claim 29, wherein 
the activity map is a user-specific computer data structure that, for a plurality of actionable events, correlates each of the plurality of actionable events to both a particular health goal and a particular value associated with a particular gamified health goal (Bill: figure 1a, i.e., user activities associated with each “Topic” are correlated with an “Impact on biological state” and “Score” in table 310b; column 9, line 58 – column 10, line 61).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 33, Bill and Nishimura teach the system of claim 32, wherein 
the activity map includes, for each of the plurality of actionable events, a sentiment measure (Bill: figure 1a, i.e., Examiner interprets the “Score” in table 310b as the claimed sentiment measure; column 9, line 58 – column 10, line 16), and 
the identified actionable events are generated employing a sentiment analysis using the sentiment measure stored within the activity map (Bill: column 9, line 58 – column 10, line 45, i.e., “the determined impact on the biological state is then used to generate different clinical recommendations related to the program followed by the user 102. As described above, the recommendation is based on correlating measured biomarker levels in table 310a and the structured user activity data in table 310b. In the first example with respect to topic A, the server 120 determines to adjust a dietary plan associated with the topic "food" because the associated user sentiment indicates that the associated user activity is negative”).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 37, Bill teaches a computer program product, comprising: 
a computer readable storage medium having program instructions stored thereon, the program instructions, which when executed by a goal achievement computer system (Bill: column 5, lines 45-60; column 14, lines 33-64) having stored therein an activity map (Bill: figure 1a, i.e., Examiner interprets the tables 310a, 310b as the claimed activity map; column 6, lines 32-38, i.e., “the server 120 includes storage 122 for storing user data associated with the user 102”; column 14, lines 33-64)  and connected via a network to a messaging system (Bill: figure 1a, i.e., Examiner interprets the tables 310a, 310b as the claimed activity map; column 6, lines 32-38, i.e., “the server 120 includes storage 122 for storing user data associated with the user 102”; column 14, lines 33-64), causes the goal achievement computer system to perform: 
monitoring electronic messages over the messaging system to and from a first user device associated with a first user (Bill: column 6, lines 32-67, i.e., “a device 110 associated with a user 102, and a server 120 that periodically exchange communication over a network. The server 120 includes storage 122 for storing user data associated with the user 102…the system is capable of identifying changes…in conversational topics of electronic communications associated with the user (e.g., emails, text messages, social media posts)”; column 7, lines 37-47; column 13, lines 67-60, i.e., “activity data, ( e.g., text messages sent, webpages accessed, emails received, etc.)”); 
extracting, from the monitored electronic messages and using natural language processing, tokens (Bill: column 7, lines 52-58, i.e., “once the server 120 receives the…activity data, the server 120 initially processes raw user activity data in order to extract information…For instance, the server 120 may extract conversational data that includes certain terms that are associated with each of the measured biomarkers”; column 9, lines 42-57); 
(Bill: column 10, lines 17-45, i.e., “the determined impact on the biological state is then used to generate different clinical recommendations related to the program followed by the user 102. As described above, the recommendation is based on correlating measured biomarker levels in table 310a and the structured user activity data in table 310b”); and 
forwarding, to the first user device, a plurality of images (Bill: column 8, lines 65 – column 9, line 16, i.e., “various types of electronic content (e.g., dietary instructions that provide techniques to reduce sugar intake, health-associated risks of diabetes, etc.) may be presented to the user to notify him/her of the potential health-related implications of high sugar intake…provide the electronic content by…displaying images”; column 9, lines 26-29, i.e., “such recommendations can include adjustments to the user's dietary plan”)..., wherein
the identified actionable events are associated with a…health goal of the first user stored within the goal achievement computer system (Bill: column 5, lines 45-60, i.e., “the user's performance can be measured relative to a set of program criteria that describes the objective or purpose of the program (e.g., physical activity goals, lowering cholesterol)”; column 9, lines 20-22, i.e., “the system 100 can be used to assist the user 102 in participating in a weight loss program…the user's measured glucose and ketone levels are high. Based upon these measurements, the server 120 then determines that the present biological state for the user is "EXCESSIVE CARBOHYDRATE INTAKE."”). 
Yet, Bill does not explicitly teach, but Nishimura teaches, in the same field of endeavor, 
forwarding, to the first user device, a plurality of images respectively representing each of the identified actionable events (Nishimura: ¶ 0136, i.e., “the control unit 260 presents an action type of an improving means "mini-game", intensity "three times", and a reward "strong sword" through a mascot M1 in the game application”; ¶ 0139, i.e., “the control unit 260 may determine a new improving means and reward and make the presentation unit 270 perform presentation thereof”), wherein
(Nishimura: ¶ 0062, i.e., “an item to be improved which item requires improvement. For example, an example of the item to be improved includes an amount of sleep, an amount of activity, or the like…determining, on the basis of an item to be improved in the above manner, an improving means to improve the item to be improved and a reward that is related to an amusement and that is served in a case where the item to be improved is achieved”; ¶ 0082, i.e., “setting an item to be improved, the item requiring improvement, on the basis of the calculated health index”; ¶ 0084; ¶ 0092-0094; ¶ 0114).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 38, Bill and Nishimura teach the computer program product of claim 37, wherein 
the monitoring the electronic messages includes: 
retrieving, based upon an identification of the gamified health goal (Bill: column 9, lines 42-45, i.e., Examiner interprets the health goal being gamified is not functionally related to the retrieval of an electronic conversation history of a first user based upon an identification of a health goal, and does not distinguish the claimed invention from the prior art. Bill teaches “the server 120 then extracts user activity data collected over a particular time period corresponding to from which biomarker levels were last measured,” which in the context of Nishimura, a person having ordinary skill in the art would have understood could be the identification of the gamified health goal), an electronic conversation history of the first user  (Bill: column 6, lines 32-67, i.e., “the server 120 initially obtains the…user activity data collected from the device 110”; column 7, lines 37-47, i.e., “the user activity data can include conversational data such as text messages sent to contacts, emails transmitted through an associated email address, posts/comments submitted over a social media network, among other types of communications data”; column 13, lines 67-60, i.e., “activity data, ( e.g., text messages sent, webpages accessed, emails received, etc.)”), and 
the extracting is performed on the electronic conversation history (Bill: column 7, lines 52-58, i.e., “once the server 120 receives the…activity data, the server 120 initially processes raw user activity data in order to extract information…For instance, the server 120 may extract conversational data that includes certain terms that are associated with each of the measured biomarkers”; column 9, lines 42-57).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 39, Bill and Nishimura teach the computer program product of claim 37, wherein 
the first user device includes a user interface (Bill: column 11, lines 7-13)  configured to: 
display the plurality of images (Bill: column 8, lines 65 – column 9, line 16; column 11, lines 3-13, i.e., “recommendations that are then provided for output on an application 110a that is displayed on the client device 110”), and 
present the gamified health goal of the first user (Nishimura: figure 6, i.e., Examiner interprets the “Sympathetic activity level (Attack)” P1, “Parasympathetic activity level (Defense)” P2, and “Amount of sleep (HP)” P3 as the claimed gamified health goal; ¶ 0134).
The obviousness of combining the teachings of Bill and Nishimura are discussed in the rejection of claim 21, and incorporated herein.
Regarding (new) claim 40, Bill and Nishimura teach the computer program product of claim 37, wherein 
the activity map is a user-specific computer data structure that, for a plurality of actionable events, correlates each of the plurality of actionable events to both a particular health goal and a particular value associated with a particular gamified health goal (Bill: figure 1a, i.e., user activities associated with each “Topic” are correlated with an “Impact on biological state” and “Score” in table 310b; column 9, line 58 – column 10, line 61).
.
Claims 26-28, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bill (U.S. Patent No. US 10,319,477 B1) in view of Nishimura (U.S. Patent App. Pub. No. US 2019/0381396 A1), as applied to claims 21-25, 29-33, 37-40, further in view of Chander (U.S. Patent App. Pub. No. US 2017/0289302 A1). 
Regarding (new) claim 26, Bill and Nishimura teach the method of claim 21.
Yet, Bill and Nishimura do not explicitly teach, but Chander teaches, in the same field of endeavor, wherein 
the gamified health goal of the first user is identified by: 
determining a second user with which the first user is messaging (Chander: ¶ 0019, i.e., “selection of the user profile of the first user by the second user may change the user profile of the first user to include a network link to the user profile of the second user...after a social connection is formed between two of the users of the social networking system, the two users may be able to send electronic dedications to each other and/or electronic gifts to each other”); 
identifying, within the goal achievement computer system, a gamified health goal associated with the second user (Chander: ¶ 0012, i.e., “the context of a goal of the particular user may also include personal characteristics of the particular user related to the goal, such as…a health status, etc. of the particular user”; ¶ 0022, i.e., “a particular goal may be manually input by the user 110 into the social networking system 104 and/or selected by the user 110 from one or more possible goals presented to the user 110 by the social networking system 104”; ¶ 0045, i.e., “each of the user profiles 216 may also store other indications related to…one or more goals of the corresponding user”); and 
forwarding, to the first electronic device, the gamified health goal associated with the second user (Chander: ¶ 0043, i.e., “the user profile of the first user and/or other user profiles may be presented to the second user”; ¶ 0046, i.e., “the user profiles 216 may be visible and viewed by the users of the social networking system 104…make one or more indications of one or more user profiles 216 visible to one or more users of the social networking system 104…a context of a particular user with respect to a goal of the particular user may be visible to users of the social networking system upon viewing a user profile 216 of the particular user”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determination of a second user with which the first user is messaging, identification of a gamified health goal associated with the second user, and forwarding of the goal to the first electronic device, as taught by Chander, with the system of Bill and Nishimura, with the motivation to “encourage attitudes or behaviors of users through, for example, persuasion or social influence” (Chander: ¶ 0001-0002). 
Regarding (new) claim 27, Bill, Nishimura, and Chander teach the method of claim 26, wherein 
the forwarding the gamified health goal associated with the second user is based upon a determination that a similarity score between a vector for a health goal of the first user and a vector for a health goal of the second user exceeds a threshold value (Chander: ¶ 0048, i.e., “select a user profile 216 of the first user from the user profiles 216 of the users of the social networking system to present to the second user based on data related to a context of the goals of the first user being similar to a context of the goals of the second user”).
The obviousness of combining the teachings of Bill, Nishimura, and Chander are discussed in the rejection of claim 26, and incorporated herein.
Regarding (new) claim 28, Bill, Nishimura, and Chander teach the method of claim 26, wherein 
feedback of the gamified health goal associated with the second user is received from the first electronic device (Chander: ¶ 0018, i.e., Examiner interprets the “pressing a button that indicates admiration for or a desire to emulate the first user” as the claimed receipt of feedback because the “second user” (i.e., claimed first electronic device) is providing information about the selected user profile (i.e., claimed second user) which includes the claimed gamified health goal), 
the feedback is stored within the goal achievement computer system (Chander: ¶ 0019, i.e., “selection of the user profile of the first user by the second user may change the user profile of the first user to include a network link to the user profile of the second user”; ¶ 0045), and 
(Chander: ¶ 0050, i.e., Examiner interprets the “the first user [being] directed or taken to a user profile of a third user with whom the social network link [in a user profile 216 of second user] is associated” as the claimed identification of a subsequent health goal because it “may allow the first user to view the profile of the third user” which includes a goal (i.e., claimed subsequent health goal)).
The obviousness of combining the teachings of Bill, Nishimura, and Chander are discussed in the rejection of claim 26, and incorporated herein.
Regarding (new) claim 34, Bill and Nishimura teach the system of claim 29.
Yet, Bill and Nishimura do not explicitly teach, but Chander teaches, in the same field of endeavor, wherein 
the gamified health goal of the first user is identified by: 
determining a second user with which the first user is messaging (Chander: ¶ 0019, i.e., “selection of the user profile of the first user by the second user may change the user profile of the first user to include a network link to the user profile of the second user...after a social connection is formed between two of the users of the social networking system, the two users may be able to send electronic dedications to each other and/or electronic gifts to each other”); 
identifying, within the goal achievement computer system, a gamified health goal associated with the second user (Chander: ¶ 0012, i.e., “the context of a goal of the particular user may also include personal characteristics of the particular user related to the goal, such as…a health status, etc. of the particular user”; ¶ 0022, i.e., “a particular goal may be manually input by the user 110 into the social networking system 104 and/or selected by the user 110 from one or more possible goals presented to the user 110 by the social networking system 104”; ¶ 0045, i.e., “each of the user profiles 216 may also store other indications related to…one or more goals of the corresponding user”); and 
forwarding, to the first electronic device, the gamified health goal associated with the second user (Chander: ¶ 0043, i.e., “the user profile of the first user and/or other user profiles may be presented to the second user”; ¶ 0046, i.e., “the user profiles 216 may be visible and viewed by the users of the social networking system 104…make one or more indications of one or more user profiles 216 visible to one or more users of the social networking system 104…a context of a particular user with respect to a goal of the particular user may be visible to users of the social networking system upon viewing a user profile 216 of the particular user”).
The obviousness of combining the teachings of Bill, Nishimura, and Chander are discussed in the rejection of claim 26, and incorporated herein.
Regarding (new) claim 35, Bill, Nishimura, and Chander teach the system of claim 34, wherein 
the forwarding the gamified health goal associated with the second user is based upon a determination that a similarity score between a vector for a health goal of the first user and a vector for a health goal of the second user exceeds a threshold value (Chander: ¶ 0048, i.e., “select a user profile 216 of the first user from the user profiles 216 of the users of the social networking system to present to the second user based on data related to a context of the goals of the first user being similar to a context of the goals of the second user”).
The obviousness of combining the teachings of Bill, Nishimura, and Chander are discussed in the rejection of claim 26, and incorporated herein.
Regarding (new) claim 36, Bill, Nishimura, and Chander teach the system of claim 34, wherein 
feedback of the gamified health goal associated with the second user is received from the first electronic device (Chander: ¶ 0018, i.e., Examiner interprets the “pressing a button that indicates admiration for or a desire to emulate the first user” as the claimed receipt of feedback because the “second user” (i.e., claimed first electronic device) is providing information about the selected user profile (i.e., claimed second user) which includes the claimed gamified health goal), 
the feedback is stored within the goal achievement computer system (Chander: ¶ 0019, i.e., “selection of the user profile of the first user by the second user may change the user profile of the first user to include a network link to the user profile of the second user”; ¶ 0045), and 
the stored feedback is used by the goal achievement computer system to identify a subsequent health goal to be forwarded to the first electronic device (Chander: ¶ 0050, i.e., Examiner interprets the “the first user [being] directed or taken to a user profile of a third user with whom the social network link [in a user profile 216 of second user] is associated” as the claimed identification of a subsequent health goal because it “may allow the first user to view the profile of the third user” which includes a goal (i.e., claimed subsequent health goal)).
The obviousness of combining the teachings of Bill, Nishimura, and Chander are discussed in the rejection of claim 26, and incorporated herein.
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 01/15/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“”comparing the extracted tokens with a stored activity map to identify actionable events associated with the extracted tokens"…is not managing personal behavior”; “merely being incidental to the alleged abstract idea (e.g., "activities to help a user reach his health goal") is not reciting the abstract idea”;
“the monitoring of electronic messages, the tokenizing of the messages using natural language processing, a data comparison operation, and the forwarding of images to a first user device…are all meaningful limitations to the Examiner's alleged abstract idea”;
“the Examiner has not accurately identified the additional elements being claimed. Moreover, the Examiner has not presented factual evidence that establishes that the combination of additional elements are well-understood, routine, and conventional.”
Regarding the 103 rejections, the cited prior art references fail to teach the amended limitations because “the Examiner has only alleged that message to the first user device is being monitored - not messages to and from the first user device, as claimed”; “there is no mention of the operation of the Examiner's cited steps 1004 and 1005 being performed "using natural 
In response to Applicant’s argument that (a) regarding the 101 rejections, 
“”comparing the extracted tokens with a stored activity map to identify actionable events associated with the extracted tokens"…is not managing personal behavior”; “merely being incidental to the alleged abstract idea (e.g., "activities to help a user reach his health goal") is not reciting the abstract idea”: 
It is respectfully submitted that the claims of the present invention encompasses helping a user monitor his preferences to identify steps to take towards improving his health, and covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Applicant argues that “comparing the extracted tokens with a stored activity map to identify actionable events associated with the extracted tokens"…is not managing personal behavior” and “this limitation describes a data processing operation in which one data structure (i.e., the extracted tokens) are compared to another data structure (i.e., the stored activity map).” However, the “data structures” are not further defined in the claims or the specification such that the “data processing operation” amounts to more than comparing data to other data, which is a method of organizing human activity. Specifically in the claims of the present invention, data is compared to help a user identify steps to take towards improving his health, which is activity that falls within the enumerated sub-grouping of managing personal behavior or relationships or interactions between people. 
Applicant argues “there is no "personal behavior or relations" being managed or "interactions between people" being managed.” However, the claims represent a person or persons following a series of rules or instructions to identify actionable events. Examiner notes that multiple CAFC decisions characterized claims as "methods of Electric Power Group, TLI Communications, BASCOM).
Applicant argues “nothing about the claimed invention resembles any of these examples or the examples provided in M.P.E.P. § 2105.04(a)(2)(II)(C)” but again, these are examples and the list of examples is not exhaustive or exclusive.
Applicant argues “merely being incidental to the alleged abstract idea (e.g., "activities to help a user reach his health goal") is not reciting the abstract idea,” but “a user reach[ing] his health goal” is not the abstract idea; the abstract idea is the identification of actionable events for the user, and thus, the limitations are not “merely being incidental to the alleged abstract idea.” Applicant refers to Example 42’s additional elements, but the scope of the claims and recited claim language of the present invention and that of Example 42’s Claim 1 are different and thus, the claims cannot be analyzed in the same manner. Furthermore, Example 42 was found to be eligible because the claimed invention provided a technological solution to an identified technological problem; Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general-purpose computer).
 “the monitoring of electronic messages, the tokenizing of the messages using natural language processing, a data comparison operation, and the forwarding of images to a first user device…are all meaningful limitations to the Examiner's alleged abstract idea”: 
It is respectfully submitted that “the monitoring of electronic messages, the tokenizing of the messages…, a data comparison operation, and the forwarding of images…” is interpreted as part of the abstract idea. The “tokenizing of the messages using natural language processing” is interpreted as mere instructions to apply the exception using generic computer components and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The “forwarding of images to a first 
“the Examiner has not accurately identified the additional elements being claimed. Moreover, the Examiner has not presented factual evidence that establishes that the combination of additional elements are well-understood, routine, and conventional”:
It is respectfully submitted that Examiner has presented factual evidence for limitations determined to constitute well-understood, routine, and conventional elements/functions in the above Office Action.
Examiner maintains the 101 rejections of claims 21-40, which have been updated to clarify the basis of rejection address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references fail to teach the amended limitations: 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time. As such, Applicant's remarks with regard to Adamy to claim 21 are moot in light of the inclusion of the teachings of Bill, as addressed in the above Office Action. It is respectfully submitted that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626